DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  The instant First Office Action on the merits is in response to claims filed on 8/12/2019.
Claims 1-8 are pending. Claims 1, 3, 5 and 7 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2019 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Internet Communication Policy Update
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found here at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable respectively over claim 1 of U.S. Patent No. 10,356,143 and claims 1 and 3 of U.S. Patent No. 10,382,515. Although the claims at issue are not identical, they are not patentably distinct from each other because at least of the following comparison.

Instant Application
Patent 10,356,143
1. A method for operating a sending entity in a transmission system, the method comprising: estimating a buffer size requirement and a fixed delay; and sending, to a receiving entity in the transmission system, at least one packet for media data, each of the at least one packet including information on the fixed delay, and information on the buffer size requirement for 

wherein the buffer size requirement is estimated based on: a maximum bitrate related to the at least one packet, and a difference between a maximum transmission delay and a minimum transmission delay, and wherein the fixed delay is calculated based on a sum of a forward error correcting (FEC) buffering delay and the maximum transmission delay, if FEC is applied to the at least one packet.


wherein one or more packets among the at least one packet are removed from a de-jitter buffer of the receiving entity at a sum of the transmission timestamp and the fixed delay, wherein the at least one packet is delivered to the application layer by the receiving entity, 

wherein the buffer size requirement is estimated based on: a maximum bitrate related to the at least one packet, and a difference between a maximum transmission delay and a minimum transmission delay, and wherein the fixed delay is calculated based on a sum of a forward error correcting (FEC) buffering delay and the maximum transmission delay, if FEC is applied to the at least one packet.

See above
Instant Application
Patent 10,382,515
5. A method of operating a receiving entity in a transmission system, the method comprising: receiving, from a sending entity in the transmission system, at least one packet for media data, each of the at least one packet including information on a fixed delay and information on a buffer size requirement for 

wherein the buffer size requirement is estimated based on: a maximum bitrate related to the at least one packet, and a difference between a minimum transmission delay and a maximum transmission delay, and wherein the fixed delay is calculated based on a sum of a forward error correcting (FEC) buffering delay and the maximum transmission delay, if FEC is applied to the at least one packet.


and removing one or more packets among at least one the packet from a de-jitter buffer of the receiving entity at a sum of the transmission timestamp and the fixed delay, 

wherein the buffer size requirement is estimated based on: a difference between a minimum transmission delay and a maximum transmission delay, and a maximum bitrate related to the at least one packet, wherein the fixed delay is calculated based on a sum of a forward error correcting (FEC) buffering delay and the maximum transmission delay, if FEC is applied to the at least one packet.

   2. An apparatus in a receiving entity in a transmission system, the apparatus comprising: a receiver configured to receive, from a sending entity in the transmission system: at least one packet for media data, each of the at least one packet including a transmission timestamp, information on a fixed delay, and information on a buffer size requirement for delivering the at least one packet to an application layer of the receiving entity; and a controller configured to: identify the information on the fixed delay and the information on the buffer size requirement; and remove one or more packets among the at least one packet from a de-jitter buffer of the receiving entity at a sum of the transmission timestamp and the fixed delay, wherein the buffer size requirement is estimated based on: a difference between a minimum transmission delay and a maximum transmission delay, and a maximum bitrate related to the at least one packet, and wherein the fixed delay is calculated based on a sum of a forward error correcting (FEC) buffering delay and the maximum transmission delay, if FEC is applied to the at least one packet.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  u) Riley et al (Low Latency Video Communications over High Bandwidth-Delay Networks using FEC; Published in: IEEE Colloquium on Time Critical Data Communications (Page(s): 3/1-3/9); 01-Jan-1994; section 3, pages 3-4, 6); a) Balakrishnan (US 5,566,208; e.g. col 4, lines 15-35). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023.  The examiner can normally be reached on 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/YAOTANG WANG/Primary Examiner, Art Unit 2474